[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                   FILED
                                                           U.S. COURT OF APPEALS
                                No. 10-14010                 ELEVENTH CIRCUIT
                            Non-Argument Calendar                JUNE 20, 2011
                          ________________________                JOHN LEY
                                                                   CLERK
                      D.C. Docket No. 1:09-cv-22320-CMA

MARION GAY LAGORA FALDAS,

                                                         Petitioner-Appellant,

                                      versus

SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,


                                                         Respondent-Appellee,

                        __________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                 (June 20, 2011)

Before EDMONDSON, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

      Marion Gay Lagora Faldas, a state prisoner, appeals pro se the denial of his

petition for a writ of habeas corpus. 28 U.S.C. § 2254. In 2007, Faldas pleaded
guilty in a Florida court to “commit[ting] lewd or lascivious molestation against a

victim 12 years of age or older but less than 16 years of age.” Fla. Stat. §

800.04(5)(c), and later he was sentenced to 2 years of imprisonment followed by

10 years of probation. We granted a certificate of appealability to determine

whether the district court violated Clisby v. Jones, 960 F.2d 925, 938 (11th Cir.

1992), by failing to address two arguments of ineffective assistance of counsel that

Faldas made in his petition and his corresponding memorandum of law. We

vacate and remand.

      Faldas filed a federal petition for a writ of habeas corpus and argued that his

counsel had been ineffective for advising him to plead guilty based on a perceived

bias of the trial judge and for failing to advise Fladas that his guilty plea

constituted an admission that he had molested the victim. In his fourth ground for

relief, Faldas argued that he had been “deprived . . . of a fair and impartial trial . . .

under the 5th, 6th, and 14th Amendments to the U.S. Constitution” because, “[i]n

addition” to five specific acts of ineffectiveness, counsel had “impugn[ed] . . . the

state trial court” and “unfairly undermined [Faldas]’s confidence in the

administration of justice, which misled [him] to enter into a plea agreement with

the State.” Faldas asked the district court to “[p]lease see [the] accompanying

Memorandum” for further discussion of the issues.


                                            2
      In his memorandum, Faldas argued that trial counsel’s conduct had been

guided by his sentiments about the trial judge and had affected Faldas’s decision

to plead guilty. Faldas argued that “[c]ounsel either ignored or took advantage of

[Faldas]’s lack of knowledge of the law and lack of appreciation of the legal

significance of the issues” that “required dismissal of [his] charge” and, had

counsel “properly advised him on the viable and potential defenses” available,

Faldas would not have “entered into a plea agreement with the State.” Faldas

contended that “[c]ounsel was . . . interested in negotiating a plea deal . . . because

of [his] overt speculative fear that, in sexual crimes, it would be considered

political suicide for [the] state trial judge, who was up for reelection, to hand down

rulings that would be favorable to [Faldas]” and that caused “[Faldas]’s

confidence in the administration of justice [to be] unfairly undermined [and] [led]

to his involuntary plea entry.” After Faldas discussed five “primary subjects of

[his] ineffective assistance of counsel[] claim,” Faldas argued that “[c]ounsel was

incompetent for failing to inform [Faldas] that entering into a plea agreement

would mean that [he] acknowledged that there were ‘no contested facts’ regarding

the crime as charged” and “fatally ‘affected the outcome of the plea process.’”

      After the state filed an answer, Faldas replied that the state had “failed to

address [his] claim that as the result of ineffective assistance of counsel, [he] was


                                           3
misled to enter into a plea agreement with the State.” In the final section of his

reply brief, which Faldas titled “Issues Not Addressed By Respondent,” Faldas

repeated the arguments made in his memorandum about how counsel’s sentiments

colored trial strategy and caused Faldas to plead guilty.

      A magistrate judge recommended that the district court deny Faldas’s

petition for a writ of habeas corpus. The magistrate judge did not address Faldas’s

two claims of ineffective assistance of counsel. Faldas objected to the report and

recommendation, but he did not argue that the magistrate judge failed to address

his two ineffectiveness arguments.

      The state argues that Faldas “waived [a]ppellate review” by failing to object

to the omission of his two claims of ineffective assistance and, alternatively, that

Faldas did not “fairly present” the claims to the district court, but we disagree.

“[P]ro se pleadings are held to a less strict standard than pleadings filed by lawyers

and thus are construed liberally.” Alba v. Montford, 517 F.3d 1249, 1252 (11th

Cir. 2008). Faldas fairly presented his claims of ineffective assistance to the

district court in his petition, his memorandum in support of the petition, and his

reply to the state’s answer.

      A district court is required to resolve all allegations of constitutional

violations included in a petition for a writ of habeas corpus, whether or not the


                                           4
district court grants or denies habeas relief. Clisby, 960 F.2d at 936. Faldas made

two arguments about ineffective assistance of counsel, and the district court failed

to address those arguments. To remedy this oversight, we vacate and remand the

matter to the district court to consider all of Faldas’s allegations that counsel was

ineffective.

      VACATED AND REMANDED.




                                          5